             Case 1:20-cr-00621-LTS Document 17
                                             18 Filed 01/04/21 Page 1 of 1




                                                                    January 4, 2021

  BY ECF & EMAIL
  Honorable Judge Laura Taylor Swain
  United States District Judge
  Southern District of New York
  500 Pearl Street                                                 MEMO ENDORSED
  New York, New York 10007

  Re:     United States v. Antonio Zambrano
          20 Cr. 621 (LTS)

  Dear Judge Swain:

          I write on behalf of my client, Antonio Zambrano, to respectfully seek a modification to Mr.
  Zambrano’s bail conditions so that he can travel from New Braunfels, Texas, where he resides and is
  supervised, to Midlothian, Texas for a work-related trip starting on January 5, 2020 and lasting
  approximately three weeks. The government and Pretrial Services in New York do not object to this
  request. Mr. Zambrano’s supervising pretrial officer in Texas defers to the position of Pretrial Services in
  New York.

           On October 28, 2020, Magistrate Judge Ona T. Wang imposed the following bail conditions, inter
  alia: a $75,000 personal recognizance bond co-signed by two financially responsible persons and one
  moral suasion co-signer; travel limited to SDNY/EDNY and the Western District of Texas; surrender of
  all travel documents and no new applications; home detention with electronic monitoring; and
  defendant to continue or seek employment.

          Mr. Zambrano is a welder by trade, and he has secured an opportunity to work as an
  independent contractor for three weeks at a cement plant in Midlothian, TX, which is located in the
  Northern District of Texas. If permitted to travel, Mr. Zambrano will provide a detailed itinerary,
  including contact information, to his supervising pretrial officer before leaving. He would stay at a hotel
  in Alvarado, TX, a seventeen-minute drive away from the cement plant. The government and Pretrial
  Services-New York do not object to this request.

         We recognize the time-sensitive nature of this request, and we appreciate the Court’s
  consideration of this matter.

The request is granted, subject to compliance with the foregoing    Respectfully submitted,
notification and location conditions. DE# 17 resolved.
SO ORDERED.                                                         /s/ Mark B. Gombiner
1/4/2021                                                            Mark B. Gombiner, Esq.
/s/ Laura Taylor Swain, USDJ                                        Assistant Federal Defender
                                                                    Tel.: (212) 417-8718
  cc: AUSA Jacob Gutwillig (by ECF)
      NY-PSO Jonathan Lettieri (by E-mail)
